Citation Nr: 1512404	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-05 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss disability.

2.  Entitlement to a compensable rating for cirrhosis of the liver.

3.  Entitlement to total disability based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers (NACVSO)

ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to October 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's combined service-connected disability evaluation is 80 percent disabling.    

2.  Due to his service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A letter in August 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Private treatment records have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

In this case, the Veteran was provided a VA general medical examination most recently in May 2011 to evaluate the Veteran's unemployability due to service connected disabilities.  The VA examiner considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  The VA examiner provided a thorough description of the Veteran's current service-connected conditions.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war. Id.

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); 38 U.S.C.A. § 5107(b).

The Veteran is currently in receipt of service connection for coronary artery disease associated with diabetes mellitus, rated 30 percent; diabetes mellitus, rated 20 percent; peripheral neuropathy of the bilateral lower extremities, each rated 20 percent; peripheral neuropathy of the bilateral upper extremities, each rated 10 percent; degenerative joint disease of both knees and left ankle, rated 10 percent; hypertension, rated 10 percent, status post cerebral vascular accident, rated 10 percent; residuals of a right distal large toe fracture, rated as noncompensable; liver cirrhosis associated with diabetes mellitus, rated as noncompensable; erectile dysfunction associated with diabetes mellitus, rated as noncompensable; and left ear hearing loss, rated as noncompensable.  His combined evaluation of 80 percent meets the threshold requirements for consideration of a schedular TDIU.

The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  Resolving doubt in the Veteran's favor, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

The Board notes the Veteran is unemployed.  He was previously a director of maintenance and was laid off in June 2009.  See e.g., June 2010 VA examination and VA Form 21-4192 dated August 24, 2010.  

The Veteran asserts he could no longer maintain employment due to his physical disabilities and was not able to find suitable other employment.  See statement/claim received July 30, 2010.

An April 2011 VA peripheral nerves examination found constant numbness (from service-connected peripheral neuropathy) to some extent would affect physical and sedentary employment status.  

A May 2011 VA genitourinary examination noted erectile dysfunction was no barrier to employment and a May 2011 foot examination noted the Veteran's left large toe disability would not impact physical or sedentary employment.  

A May 2011 general medical examination was provided to address the Veteran's unemployability.  The VA examiner found the Veteran's activities of daily living were not affected.  However, the Veteran's multiple medical problems resulted in him being unemployable.  

Considering the opinions of the VA examiners above and the cumulative effect of all of the Veteran's service-connected disabilities, the evidence supports a finding that the Veteran is unemployable due to his service-connected disabilities.

There is no specific negative medical opinion of record against the TDIU claim. VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003). Therefore, since there is favorable evidence of record in support of entitlement to TDIU, no additional development is necessary.  Accordingly, a TDIU is warranted.


ORDER

Entitelement to TDIU is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

The Veteran's August 2011 notice of disagreement suggests a worsening of the Veteran's liver condition as it was asserted that the Veteran's liver was on the verge of a necessary replacement.  Further, the Veteran was last afforded a VA examination in September 2010.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his cirrhosis of the liver.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In the Veteran's statement submitted in February 2013 on a VA Form 9 he discussed hearing aids provided by the VA, which suggests there may be outstanding VA treatment records relevant to his left ear hearing loss disability claim.  On remand, the agency of original jurisdiction should make appropriate effort to obtain any outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records (to include treatment from the East Orange VA Medical Center (VAMC)) beyond June 2011.  All efforts to obtain additional evidence must be documented in the claims folder.

2.  Upon completion of the above development and any other development deemed necessary, the Veteran should be afforded appropriate VA examination to determine the nature and severity of his service-connected cirrhosis of the liver.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner should offer an opinion as to whether the Veteran's cirrhosis of the liver is best characterized by: 

(1) symptoms such as weakness, anorexia, abdominal pain and malaise;

(2) portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss; 

(3) a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis); 

(4) a history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy, but with periods of remission between attacks; or 

(5) generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

3.  If, and only if, additional treatment records regarding the Veteran's hearing loss disability are received, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and extent of his left ear hearing loss disability.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  Interpret and reconcile the private audiogram with the examination results, if necessary
	
4.  After completing the above, and any additional development deemed necessary, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


